

RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
 
TROYGOULD PC
1801 Century Park East, 16th Floor
Los Angeles, CA 90067
Attn:    Sanford J. Hillsberg
 
INSTRUCTIONS TO RECORDER:
Index this document as (1) a deed of trust;
(2) an assignment of rents;
(3) a security agreement; and
(4) a fixture filing
 
 

--------------------------------------------------------------------------------

(Space above this line for Recorder’s use)


DEED OF TRUST, FIXTURE FILING, ASSIGNMENT OF

 
RENTS, AND SECURITY AGREEMENT
 
THIS DEED OF TRUST, FIXTURE FILING, ASSIGNMENT OF RENTS, AND SECURITY AGREEMENT
(the “Deed of Trust”) is made on November 1, 2010 by POINT.360, a California
corporation (“Trustor”), whose address is 2777 North Ontario Street, Burbank, CA
91504, in favor of CHICAGO TITLE COMPANY (“Trustee”), for the benefit of
TROYGOULD PC, a California professional corporation (“Beneficiary”), whose
principal office is located at 1801 Century Park East, Suite 1600, Los Angeles,
CA 90067.
 
TRUSTOR IRREVOCABLY GRANTS, CONVEYS, TRANSFERS AND ASSIGNS TO TRUSTEE, IN TRUST,
WITH POWER OF SALE and right of entry and possession, all of Trustor’s present
and future estate, right, title and interest in and to the following described
property (collectively, the “Property”), subject to any and all existing liens,
mortgages, deeds of trust and other encumbrances or record.  In addition,
Beneficiary agrees to subordinate the lien of this Deed of Trust to all future
encumbrances which may be necessary to facilitate future financings for working
capital or to acquire real property or equipment by Trustor or for general
corporate purposes in accordance with the terms hereinafter described:
 
(A)           The following described parcels of real property located in the
County of Los Angeles, State of California (the “Land”):
 
See Exhibit “A” attached hereto and incorporated herein by this reference.
 
(B)           All easements, rights of way, licenses, covenants, agreements and
other appurtenances and rights used in connection with the Land or as a means of
access thereto, whether now or hereafter created (“Appurtenances”);
 

 
 

--------------------------------------------------------------------------------

 

(C)           All buildings, structures, improvements, fixtures, pipes, wires
and equipment now and hereafter owned, constructed, located, erected or
installed by or on behalf of Trustor upon or appurtenant to the Land and all
replacements and substitutions therefor (“Improvements”), together with all
maps, plans and specifications, design, engineering and construction contracts,
bonds, warranties and other contract rights and other general intangibles
relating to the construction of any existing or additional Improvements upon the
Land, as well as all contract rights relating to sales of all or portions of the
Land and Improvements (“Contracts”);
 
(D)           All machinery, equipment and other personal property of Trustor if
the same is now or hereafter located at or used in connection with the
Improvements, and all replacements and substitutions therefor (“Equipment”);
 
(E)           All leases, subleases, licenses and other occupancy agreements
with respect to the Land, Improvements, Appurtenances and Equipment (“Leases”);
 
(F)           All rentals or other payments which may now or hereafter accrue or
otherwise become payable under the Leases to or for the benefit of Trustor
together with all other income, rents, revenues, sale proceeds, issues and
profits produced by the Land, Improvements, Appurtenances and Equipment
(collectively the “Rents”); and
 
(G)           All earnings, accounts, products, inventory, damages,
indemnifications, insurance proceeds and any other proceeds from any and all of
such Land, Improvements, Appurtenances, Equipment, Leases and Rents including
specifically, but without limitation, all deposits made with or other security
given to utility companies and claims or demands relating to insurance or
condemnation awards which Trustor now has or may hereafter acquire, including
all advance payments of insurance premiums made by Trustor with respect thereto,
as well as all deposits made by purchasers of portions of the Land (“Proceeds”);
 
(H)           All of the above referenced Land, Improvements, Contracts,
Appurtenances, Equipment, Leases, Rents and Proceeds are collectively referred
to herein as the “Property.”
 
THIS DEED OF TRUST SECURES THE FOLLOWING INDEBTEDNESS AND OBLIGATIONS
(collectively, the “Obligations”) in such order of priority as Beneficiary may
from time to time elect:
 
(1)           Payment and performance of Trustor’s indebtedness and obligations
under that certain promissory note of even date herewith in the original face
principal amount of Nine Hundred Thirty-Four Thousand Sixty-Three and 73/100
Dollars ($934,063.73) executed by Trustor and payable to Beneficiary, or order,
and all extensions, renewals, modifications, and replacements thereof
(collectively, the “Note”);
 
(2)           Payment and performance of any additional notes made by Trustor
and payable to Beneficiary, or order, and all extension, renewals, modifications
and replacements thereof and that refer to being secured by this Deed of Trust
(“Additional Notes”);
 
(3)           Payment and performance of any other indebtedness and obligations
under this Deed of Trust and all extensions, renewals, and modifications of this
Deed of Trust; and

 
2

--------------------------------------------------------------------------------

 

(4)           Payment of all sums of money which may be advanced by, or
otherwise due to, Trustee or Beneficiary under any provision of this Deed of
Trust or to protect the security of this Deed of Trust, with interest thereon at
the rate provided in this Deed of Trust;
 
FOR VALUABLE CONSIDERATION, Trustor agrees as follows:
 
ARTICLE 1

 
DEFINITIONS
 
For purposes of this Deed of Trust, the following terms shall have the following
definitions:
 
1.1           Books and Records.  “Books and Records” means all books and
records relating to the design, construction, improvement, development, use,
ownership, operation, maintenance, repair, or marketing of the Property.
 
1.2           Buildings.   “Buildings” means all buildings, structures and other
improvements now existing or hereafter located on the Land.
 
1.3           [Intentionally Omitted]
 
1.4           Condemnation Claims.   “Condemnation Claims” means all claims,
actions, causes of action, demands, liens, rights, judgments, settlements,
awards, compensation, and damages of every kind and nature which Trustor now has
or which may hereafter accrue against any Person, whether arising in tort, by
contract or statute, or in any other manner, which in any way directly or
indirectly relate to or arise out of any condemnation of the Property or other
taking of the Property for public or quasi-public use by eminent domain or to
the transfer of the Property in lieu of condemnation or any such taking.
 
1.5           Condemnation Proceeds.   “Condemnation Proceeds” means all
proceeds of the Condemnation Claims, including all money, deposit accounts,
accounts, notes, drafts, instruments, documents, and all other tangible and
intangible property resulting from the payment, collection of, recovery on, or
other disposition of any or all of the Condemnation Claims.
 
1.6           Covenants and Restrictions.   “Covenants and Restrictions” means
all covenants, conditions, restrictions, equitable servitudes, and all other
similar matters now or hereafter affecting the Property, including any
condominium, planned unit development, or cooperative apartment declaration of
covenants, conditions and restrictions, by-laws, articles, rules, and
regulations to which Trustor or the Property is subject or bound.
 
1.7           [Intentionally Omitted]
 
1.8           Development Rights.   “Development Rights” means all existing and
future development rights, development credits, air rights, and options of any
kind relating to the Property.

 
3

--------------------------------------------------------------------------------

 

1.9           Easements.   “Easements” means all existing and future easements,
rights of way, licenses, and similar rights relating or appurtenant to the
Property and all existing and future rights in or to streets, roads, sidewalks,
alleys, strips and gores adjoining or used in connection with the Property.
 
1.10         Event of Default.   “Event of Default” means any of the events
described in Article 3 of this Deed of Trust.
 
1.11         Fixtures.   “Fixtures” means all fixtures, machinery, equipment,
building materials, and appliances now or hereafter located in, on, attached or
affixed to, or used in connection with the Land or the Buildings, including all
systems for the supply or distribution of heat, air conditioning, electricity,
gas, water, air or light; elevators, escalators and related machinery and
equipment; fire prevention and extinguishing equipment and water sprinkler
systems; security and access control equipment; water heaters, showers,
bathtubs, tanks, pumps, toilets, sinks, pipes, and other plumbing fixtures and
equipment; stoves, ranges, refrigerators, dishwashers, and disposals; laundry
equipment; engines, motors, generators, boilers, furnaces, and incinerators;
wall, window, and floor coverings, including screens, shades, drapes, and
awnings; partitions, doors, windows, cabinets, bookcases, and hardware;
janitorial, maintenance, and waste and rubbish removal equipment; recreational
equipment; signs; switchboards, telephone systems, and other communication
equipment; television, radio, and computer cables, antennae, and other
equipment; chandeliers and other light fixtures; trees, plants and other
landscaping; and all attachments, substitutions, accessories, accessions,
replacements, improvements, and additions to any or all of the foregoing, all of
which shall conclusively be deemed to be part of the Land and Buildings and
conveyed by this Deed of Trust, whether or not affixed or attached to the Land.
 
1.12         Governmental Authorities.   “Governmental Authorities” means
(a) the United States; (b) the state, county, city, or other political
subdivision in which the Land is located; (c) all other governmental or
quasi-governmental authorities, boards, bureaus, agencies, commissions,
departments, administrative tribunals, and other instrumentalities or
authorities; and (d) all judicial authorities and public utilities having or
exercising jurisdiction over Trustor or the Property.
 
1.13         Governmental Permits.   “Governmental Permits” means all permits,
approvals, and authorizations now or hereafter issued by all Governmental
Authorities for or in connection with the design, construction, improvement,
development, use, ownership, operation, maintenance, repair, or marketing of the
Property, including grading permits, foundation permits, building permits,
tentative subdivision map approvals, zone changes, zone variances, conditional
use permits, temporary certificates of occupancy, and final certificates of
occupancy.
 
1.14         Governmental Requirements.   “Governmental Requirements” means all
existing and future laws, ordinances, rules, regulations, orders, and
requirements of all Governmental Authorities applicable to Trustor or the
Property, including those respecting the design, construction, improvement,
development, use, ownership, operation, maintenance, repair, or marketing of the
Property.
 
1.15         [Intentionally Omitted]

 
4

--------------------------------------------------------------------------------

 

1.16         [Intentionally Omitted]
 
1.17         [Intentionally Omitted].
 
1.18         Impositions.   “Impositions” means all (a) Taxes; (b) Insurance
Premiums; (c) gas, electricity, water, sewer, and other utility charges which
are incurred for the benefit of the Property or which may become a lien against
the Property; (d) assessments, charges, and fees imposed pursuant to any
Covenants and Restrictions; (e) assessments, charges and fees payable with
respect to any Easements, Water Rights or Development Rights; (f) principal,
interest, and other amounts payable in connection with any Liens; (g) rents and
other amounts payable under any Ground Lease; and (h) such other taxes, charges,
premiums, assessments and impositions relating to the Property, the payment of
which Beneficiary determines to be necessary to protect Beneficiary’s security
for the Obligations.
 
1.19         Improvements.   “Improvements” means the Buildings and Fixtures,
collectively.
 
1.20         Insurance Claims.   “Insurance Claims” means all claims, actions,
causes of action, demands, liens, rights, judgments, settlements, awards,
compensation, and damages of every kind and nature which Trustor now has or
which may hereafter accrue against any Person, whether arising in tort, by
contract or statute, or in any other manner, which in any way directly or
indirectly relate to or arise under any policy of insurance which Trustor
maintains with respect to the Property or which Trustor is required to maintain
under this Deed of Trust (collectively, the “Insurance Policies”).
 
1.21         Insurance Proceeds.   “Insurance Proceeds” means all proceeds of
the Insurance Claims, including all money, deposit accounts, accounts, notes,
drafts, instruments, documents, and all other tangible and intangible property
resulting from the payment, collection of, recovery on, or other disposition of
any or all of the Insurance Claims.
 
1.22         Insurance Premiums.   “Insurance Premiums” means all premiums and
other amounts payable in connection with procuring or maintaining the Insurance
Policies.
 
1.23         Leases.   “Leases” means all existing and future rental agreements,
leases, licenses, concessions, occupancy agreements, and other similar
agreements affecting the Property, including all subleases at any level.
 
1.24         Liens.   “Liens” means all mortgages, deeds of trust, mechanics’
liens, and other liens and encumbrances of every kind and nature, other than
this Deed of Trust, now or hereafter affecting the Property.
 
1.25         Intentionally Omitted.
 
1.26         Mineral Rights.   “Mineral Rights” means all existing and future
right, title, and interest in and to all minerals, oil, gas and other
hydrocarbon substances in or on the Property.
 
1.27         Person.   “Person” means any natural person or any entity,
including any corporation, partnership, joint venture, trust, unincorporated
organization, trustee, or Governmental Authority.

 
5

--------------------------------------------------------------------------------

 

1.28         Property Claims.   “Property Claims” means all claims, actions,
causes of action, demands, liens, rights, judgments, settlements, awards,
compensation, and damages of every kind and nature (other than the Insurance
Claims and Condemnation Claims) which Trustor now has or which may hereafter
accrue against any Person, whether arising in tort, by contract or statute, or
in any other manner, which in any way directly or indirectly relate to or arise
out of any or all of the following:  (a) the Property; (b) any existing or
future fact, matter, occurrence, or transaction relating to the Property; or
(c) the design, construction, improvement, development, use, ownership,
operation, maintenance, repair or marketing of the Property.
 
1.29         Property Proceeds.   “Property Proceeds” means all proceeds of the
Property Claims, including all money, deposit accounts, accounts, notes, drafts,
instruments, documents, and all other tangible and intangible property resulting
from the payment, collection of, recovery on, or other disposition of any or all
of the Property Claims.
 
1.30         Rents and Profits.   “Rents and Profits” means all existing and
future rents, royalties, issues, profits, proceeds, revenues, income and other
benefits of the Property and all Leases, including all security deposits and
prepaid rent.
 
1.31         Taxes.   “Taxes” means (a) all taxes, bonds, levies and assessments
now or hereafter affecting the Property, including all general and special real
and personal property taxes, bonds, and assessments affecting the Property;
(b) all other taxes, bonds, levies and assessments which now are or hereafter
may become a lien on the Property, including all income, profits, franchise,
withholding, and gross receipt taxes; (c) all other charges now or hereafter
imposed on or assessed against the Property by any Governmental Authority or
arising with respect to the design, construction, improvement, development, use,
ownership, operation, maintenance, repair or marketing of the Property; and
(d) all taxes, bonds, levies, and assessments now or hereafter imposed by any
Governmental Authorities on Trustee or Beneficiary by reason of their respective
interests in this Deed of Trust, the Note, or any promissory note evidencing a
Future Advance, excluding any franchise, estate, inheritance, income, or similar
tax imposed on Beneficiary or Trustee.
 
1.32         Tenants.   “Tenants” means all tenants and occupants of the
Property under the Leases.
 
1.33         Water Rights.   “Water Rights” means all existing and future water,
water rights (whether riparian, appropriative, or otherwise, and whether or not
appurtenant), and all water stock relating to the Property.
 
ARTICLE 2

 
COVENANTS OF TRUSTOR
 
2.1           Performance of Secured Obligations.   Trustor shall pay and
perform each and all of the Obligations in accordance with their respective
terms.

 
6

--------------------------------------------------------------------------------

 

2.2           Preservation of the Property.   Trustor (a) shall maintain the
Property in good condition and repair; provided, however, Trustor may demolish
the existing Improvements thereon for the purpose of preparing the Property for
redevelopment; (b) shall comply and cause the Property to comply with the
provisions of all Insurance Policies; (c) shall comply and cause the Property to
comply with all Governmental Requirements; (d) shall comply and cause the
Property to comply with all Covenants and Restrictions; (e) shall maintain in
effect all Governmental Permits; (f) except for matters in the ordinary course
of Trustor’s business, shall not remove, demolish, improve, add to, or alter the
Improvements (excluding alterations which preserve or increase the value of the
Property); (g) shall not commit or permit any waste respecting the Property or
impairment of the Property; (h) shall not abandon the Property; (i) shall not
commit or permit any act upon the Property in violation of any Governmental
Requirements; and (k)  shall maintain and do all other acts, in a timely and
proper manner, which from the character or use of the Property may be necessary
or appropriate to preserve, protect and maintain the value of the Property.
 
2.3           Insurance.   Trustor shall at all times maintain in full force and
effect all currently existing insurance coverage regarding the Property.
 
2.4           Insurance Policies.   Upon an Event of Default, Trustor shall
deliver to Beneficiary the originals of all Insurance Policies together with
receipts for the full payment of all Insurance Premiums, and Beneficiary shall
have the right to hold such policies as long as any Obligations are outstanding.
 
2.5           Assignment of Insurance Claims and Proceeds.   Upon an Event of
Default, Trustor grants, transfers, and assigns to Beneficiary the Insurance
Claims and Insurance Proceeds.
 
2.6           Assignment of Condemnation Claims and Proceeds and Other
Claims.   Upon an Event of Default, Trustor grants, transfers, and assigns to
Beneficiary the Condemnation Claims, Condemnation Proceeds, Property Claims, and
Property Proceeds.
 
2.7           Intentionally Omitted.
 
2.8           Prosecution and Settlement of Claims.  Prior to the occurrence of
any Event of Default, Trustor shall have the right to prosecute and enforce the
Insurance Claims, Condemnation Claims, and Property Claims (collectively, the
“Claims”). Upon an Event of Default, Beneficiary shall have the right to appear
in, defend, and prosecute any action or proceeding arising out of or relating to
any or all of the Claims if Beneficiary determines that such action is necessary
or appropriate to protect Beneficiary’s interest in connection with the
Obligations.  Upon the occurrence of an Event of Default, Trustor’s right to
prosecute and enforce the Claims shall be revoked upon, and to the extent
provided in, notice by Beneficiary to Trustor.  Following such revocation,
Beneficiary, at its option, shall have the exclusive right to prosecute and
enforce any or all of the Claims to the extent provided in Beneficiary’s notice
of revocation and to compromise, adjust, settle or dismiss any or all of the
Claims, whether or not Beneficiary has taken possession of the
Property.  Without Beneficiary’s prior written consent, Trustor shall not
(a) sell, transfer, pledge, hypothecate or otherwise dispose of or abandon any
or all of the Claims; or (b) compromise, adjust, settle, or dismiss any or all
of the Claims.

 
7

--------------------------------------------------------------------------------

 

2.9           No Liability by Beneficiary.     Prior to an Event of Default,
nothing contained in this Deed of Trust shall be deemed to obligate Beneficiary
to prosecute or enforce any or all of the Claims nor shall Beneficiary have any
liability or responsibility for any failure or delay by Beneficiary in
prosecuting or enforcing any or all of the Claims or to collect any or all of
the Proceeds.  Trustor shall at all times have the right to determine and follow
its own policies and practices in the conduct of its business. Prior to an Event
of Default, nothing contained in this Deed of Trust nor Beneficiary’s receipt of
any Proceeds shall result in any obligation or liability by Beneficiary for the
performance or observance of any of the terms of any document or Insurance
Policies relating to any or all of the Claims or the Proceeds.
 
2.10         [Intentionally Omitted]
 
2.11         [Intentionally Omitted]
 
2.12         Taxes and Impositions.   Trustor (a) shall pay all Taxes at least
ten (10) days before delinquency; and (b) shall pay all other Impositions when
due.  Upon Beneficiary’s request, Trustor shall deliver to Beneficiary receipts
and such other substantiating documentation as may be required by Beneficiary to
evidence payment of all Impositions by Trustor in accordance with this Section.
 
2.13         [Intentionally Omitted]
 
2.14         Assignment of Rents and Profits.
 
(a)           Assignment.   Upon the occurrence of an Event of Default, as
additional security, Trustor, shall irrevocably and unconditionally grant,
transfer and assign to Beneficiary all Rents and Profits.  Prior to the
occurrence of an Event of Default, Trustor shall have the right to collect and
retain on the terms of this Section 2.14 all Rents and Profits as they become
due and payable.  Upon the occurrence of an Event of Default, Trustor’s right to
collect the Rents and Profits shall automatically be revoked and shall be
transferred without further notice to Trustor.  Following such revocation,
Beneficiary shall be entitled to collect and retain all Rents and Profits,
whether or not Beneficiary has taken possession of the Property, and Trustor
shall immediately pay or deliver to Beneficiary any Rents and Profits then held
or thereafter collected by Trustor.  All Rents and Profits collected by or on
behalf of Beneficiary shall be applied by Beneficiary to the Obligations in such
order as Beneficiary may determine.  If Beneficiary elects to seek the
appointment of a receiver following the occurrence of an Event of Default,
Trustor irrevocably and unconditionally consents to the appointment of a
receiver without regard to the adequacy of the security for any of the
Obligations.
 
(b)           Applications of Rents and Profits Prior to Assignment.   Trustor
shall apply the Rents and Profits to the payment of all reasonable and necessary
operating costs and expenses of the Property, installment payments due in
connection with the Note and any Additional Notes, payment of Impositions, and a
reasonable reserve for future reasonable and necessary expenses, repairs and
replacements relating to the Property before using the Rents and Profits for any
other purpose which does not directly benefit the Property.
 
(c)           Notices to Tenants.   Upon assignment as described in
Section 2.14(a) above, Trustor irrevocably authorizes and directs all Tenants
under the Leases to comply with any notice or demand by Beneficiary for payment
to Beneficiary of any Rents and Profits or for the performance of any of the
Tenant’s other respective obligations under the Leases, regardless of any
conflicting demand by Trustor or notice by Trustor to any Tenant that
Beneficiary’s demand is invalid or wrongful.  No Tenant shall have any duty to
inquire as to whether any default by Trustor has occurred under the Deed of
Trust in connection with any notice or demand by Beneficiary under this Section.

 
8

--------------------------------------------------------------------------------

 

2.15         [Intentionally Omitted]
 
2.16         [Intentionally Omitted]
 
2.17         [Intentionally Omitted]
 
2.18         [Intentionally Omitted]
 
2.19         [Intentionally Omitted]
 
2.20         Leases.   Upon an Event of Default, and at upon Beneficiary’s
request, Trustor shall execute, acknowledge and deliver to Beneficiary an
absolute and unconditional assignment acceptable to Beneficiary of all of
Trustor’s interests in all Leases and all guaranties of and security for the
Tenants’ respective obligations under the Leases.
 
2.21         Attornment at Beneficiary.  Each Tenant who enters into a Lease for
the Property after the date of recordation of this Deed of Trust (each such
Lease is referred to as a “Subordinate Lease”) shall be deemed to be have agreed
to attorn to Beneficiary and accept Beneficiary as the landlord under its Lease
on the terms of this Section.  Such attornment shall be effective and
self-operative as of the date of acquisition of the Property without the
execution of any further documents on the part of the Tenant, Beneficiary, or
any other party, and the Tenant under the Subordinate Lease shall be bound to
Beneficiary under all of the terms, covenants, and conditions of the Subordinate
Lease for the remaining balance of the term thereof, with the same force and
effect as if Beneficiary were the landlord under such Lease. However,
Beneficiary (a) shall not be liable for any act or omission of any prior
landlord under any Subordinate Lease, including Trustor; (b) shall not be
subject to any offset, defense, or claim which any Tenant may have against any
prior landlord under any Subordinate Lease, including Trustor; (c) shall not be
obligated (i) to return any security deposit now or hereafter paid by any
Tenant; (ii) to return any prepaid rent or other amounts prepaid by any Tenant;
or (iii) to grant any Tenant a credit for any such security deposit, prepaid
rent or other prepaid amounts (excluding monthly rent and other charges which
have not been prepaid for more than one month in advance), except to the extent,
if any, that Beneficiary has actually and unconditionally received such security
deposit, prepaid rent or other prepaid amounts; and (d) shall not be obligated
to complete the construction of any or all Improvements.  Without limiting the
terms of this Section, upon Beneficiary’s request, each Tenant under a
Subordinate Lease shall execute and deliver to Beneficiary any document which
Beneficiary determines to be necessary or appropriate to evidence such Tenant’s
attornment to Beneficiary on the terms of this Section, including a new lease
with Beneficiary on the same terms and conditions as the Subordinate Lease for a
term equal to the unexpired term of the Subordinate Lease.
 
2.22         Compliance with Leases.   Trustor (a) shall perform all obligations
of the landlord under the Leases and shall not permit or suffer any default by
Trustor under the terms of any of the Leases; and (b) shall diligently enforce
all remedies available to Trustor in the event of a default by any Tenant under
any of the Leases.

 
9

--------------------------------------------------------------------------------

 

2.23         [Intentionally Omitted].
 
2.24         Notice of Certain Matters.   Trustor shall promptly notify
Beneficiary in writing of (a) any claim, demand, right, or Lien relating to the
Property which may be adverse to the lien of this Deed of Trust; (b) any
material loss, depreciation, or adverse change in the value of the Property and
any other occurrence which may materially and adversely affect Beneficiary’s
lien on the Property; (c) any adverse change in Trustor’s ability to perform any
or all of the Obligations; (d) any event or condition which constitutes an Event
of Default; and (e) any dispute between Trustor and any Governmental Authority
relating to the Property which may have a material adverse effect on the
Property.
 
2.25         [Intentionally Omitted]
 
2.26         Defense of Actions and Protection of Security by Trustor.   Trustor
shall appear in and defend any action or proceeding commenced by any Person
other than Beneficiary which affects or which Beneficiary determines may affect
any or all of the following:  (a) the Property; (b) the Insurance Claims,
Condemnation Claims, or Property Claims; (c) Beneficiary’s, Trustee’s or
Trustor’s respective rights and obligations under the Note, any Additional Notes
or this Deed of Trust; (d) the Obligations; or (e) any other transaction or
matter which affects Beneficiary by reason of its interest in the
Property.  Trustor shall promptly commence and diligently prosecute all actions
and proceedings which are necessary or appropriate or which Beneficiary
determines may be necessary or appropriate to do any or all of the
following:  (i) prevent any damage, destruction, or injury to the Property;
(ii) enforce or recover upon the Insurance Claims, Condemnation Claims or
Property Claims or collect the Insurance Proceeds, Condemnation Proceeds, or
Property Proceeds; or (iii) to preserve, protect, maintain, and defend the
Property and Beneficiary’s lien thereon.
 
2.27         Further Assurances.   Upon Beneficiary’s request, Trustor shall
execute, acknowledge and deliver to Beneficiary such further documents and
agreements and take such further actions as Beneficiary may reasonably require
from time to time to effectuate or carry out the purposes of the Deed of Trust
or to evidence, perfect, maintain, preserve or protect Beneficiary’s lien on the
Property, including Trustor’s execution of security agreements, assignments,
financing statements, and continuation financing statements.
 
ARTICLE 3

 
EVENTS OF DEFAULT
 
Beneficiary, at its option, shall have the right to declare Trustor to be in
default under this Deed of Trust upon the occurrence of any or all of the
following events:
 
3.1           Payment of Note.   If Trustor fails to pay any of its indebtedness
or perform any of its obligations under the Note or Additional Notes when due
and after notice and cure period stated therein;

 
10

--------------------------------------------------------------------------------

 

3.2           Performance Under Other Documents.   If Trustor fails to pay any
of its indebtedness or to perform any of its material obligations to Beneficiary
under this Deed of Trust or any of the other documents in connection therewith
when due and after notice and cure period stated herein or therein;
 
3.3           [Intentionally Omitted]
 
3.4           Misrepresentation.   If any request, statement, information,
certification, or representation, whether written or oral, submitted or made by
Trustor to Beneficiary in connection with the Note or any other extension of
credit by Beneficiary to Trustor is materially false or misleading;
 
3.5           Insolvency of Trustor.   If (a) a petition is filed by or against
Trustor under the federal bankruptcy laws or any other applicable federal or
state bankruptcy, insolvency or similar law; (b) a receiver, liquidator,
trustee, custodian, sequestrator, or other similar official is appointed to take
possession of Trustor or the Property, or Trustor consents to such appointment;
(c) Trustor makes an assignment for the benefit of creditors or fails generally
to pay its debts as they become due; or (d) Trustor takes any action in
furtherance of any of the foregoing and such matters continue for 90 ninety days
without being dismissed;
 
3.6           [Intentionally Omitted]
 
3.7           [Intentionally Omitted]
 
3.8           [Intentionally Omitted]
 
3.9           [Intentionally Omitted]
 
3.10         Dissolution.   If Trustor is a corporation, the dissolution,
liquidation, or termination of existence of such Person;
 
3.11         [Intentionally Omitted]
 
3.12         Sales, Transfers, and Further Encumbrances.  Beneficiary shall have
the right, at its option and without notice to or demand on Trustor, to declare
any or all Obligations to be immediately due and payable if any of the following
events occurs without Beneficiary’s prior written consent:  (a) the sale,
conveyance, transfer of all or any part of the Property or any interest in the
Property, whether voluntary or involuntary, or Trustor’s grant of any option or
agreement to effect any such transaction; and (b) the dissolution or liquidation
of Trustor.  Beneficiary’s consent to any event described in this Section may be
withheld in Beneficiary’s sole and absolute discretion.  Beneficiary’s consent
to any event described in this Section shall not be deemed to be a consent to,
or a waiver of the right to require such consent for, any other event.
 
3.13         [Intentionally Omitted]
 
3.14         Condemnation.   If any condemnation proceeding or action is pending
or commenced by any Governmental Authority with respect to more than 10% of the
Property;

 
11

--------------------------------------------------------------------------------

 

3.15         [Intentionally Omitted]
 
ARTICLE 4

 
REMEDIES
 
Upon Beneficiary’s election to declare Trustor to be in default under this Deed
of Trust pursuant to Article 3 above, Trustor shall be deemed to be in default
under this Deed of Trust, and Beneficiary shall have the following rights and
remedies:
 
4.1           Acceleration.   Beneficiary shall have the right to declare any or
all of the Obligations to be immediately due and payable, including the entire
principal amount and all accrued but unpaid interest under the Note, any
Additional Notes and any Future Advances by Beneficiary, and notwithstanding the
stated maturity of the Note or any Future Advances, such Obligations shall
thereupon be immediately due and payable.
 
4.2           Entry by Beneficiary.   Whether or not Beneficiary elects to
accelerate any or all of the Obligations under Section 4.1 above, Beneficiary
shall have the right (a) to enter, take possession of, and manage, operate and
lease the Property; (b) to take possession of any or all Books and Records;
(c) to collect any or all Rents and Profits, whether or not Beneficiary has
taken possession of the Property; and (d) to take any or all actions which
Beneficiary determines to be necessary or appropriate in connection therewith or
to preserve, protect, maintain and defend the Property and Beneficiary’s lien
thereon, including (i) the exercise and enforcement of all of Trustor’s rights
under any or all of the Leases; (ii) the termination, acceptance of a surrender,
modification or amendment of any or all of the Leases; (iii) the execution of
new Leases on such terms and conditions as Beneficiary determines to be
appropriate; and (iv) the repair, alteration, improvement or completion of the
Property in such manner and to such extent as Beneficiary determines to be
necessary or appropriate.  If Beneficiary elects to take possession of the
Property or to take any or all of the other actions described in this Section by
court process, Trustor irrevocably and unconditionally agrees that a receiver
may be appointed by a court for such purpose pursuant to Section 4.6 below.
 
4.3           Judicial Action.   Beneficiary shall have the right to commence an
action or proceeding to foreclose this Deed of Trust and to enforce any or all
of the terms of the Note or Security Agreement, including specific performance
of the covenants of Trustor under this Deed of Trust.
 
4.4           Foreclosure by Power of Sale.
 
(a)           Declaration and Notice of Default.   Beneficiary shall have the
right (i) to cause the Property to be sold under the power of sale contained in
this Deed of Trust in any manner permitted by applicable law; and (ii) to
deliver to Trustee a written declaration of default and demand for sale and a
written notice of default and election to cause the Property to be sold, which
notice the Trustee or Beneficiary shall cause to be recorded as required by
law.  Upon the expiration of such period of time after the recordation of such
notice of default and election to sell and the giving of such notice of sale as
may then be required by law, and without the necessity of any demand on Trustor,
Trustee, at the time and place specified in the notice of sale, shall sell the
Property at public auction to the highest bidder for cash in lawful money of the
United States payable at the time of sale.

 
12

--------------------------------------------------------------------------------

 

(b)           Postponements; Multiple Parcels.   To the extent permitted by law,
Trustee may, and upon request of Beneficiary shall, from time to time, postpone
any sale hereunder by public announcement at the time and place noticed for such
sale or may, in its discretion, give a new notice of sale.  If the Property
consists of several lots, parcels or items of property, Beneficiary shall have
the exclusive right (i) to designate the order in which such lots, parcels or
items shall be offered for sale or sold; and (ii) to elect to sell such lots,
parcels or items through a single sale, through two or more successive sales, or
in any other manner Beneficiary determines to be in its best interest.  Any
Person, including Trustor, Trustee and Beneficiary, may purchase at any sale
under this Deed of Trust, and Beneficiary shall have the right to purchase at
any such sale by crediting upon the bid price the amount of all or any part of
the Obligations.  If Beneficiary determines to sell the Property in more than
one sale, Beneficiary may, at its option, cause such sales of the Property to be
conducted simultaneously or successively, on the same day or on such different
days or times and in such order as Beneficiary may determine, and no such sale
shall terminate or otherwise affect the lien of this Deed of Trust on any part
of the Property that has not been sold until all Obligations have been paid in
full.
 
(c)           Costs of Sale; Deed to Purchaser.   Trustor shall pay all costs,
fees, and expenses of all sales of the Property under this Deed of Trust,
including the costs, fees, and expenses (including reasonable attorneys’ fees)
of Trustee and Beneficiary, together with interest thereon at the interest rate
applicable to principal under the Note.  Upon any sale under the power of sale
contained in this Deed of Trust, Trustee shall execute and deliver to the
purchaser or purchasers a deed or deeds conveying the property so sold, but
without any covenant or warranty whatsoever, express or implied.  The recitals
in any such deed or deeds of any matter or facts, including the existence of any
default by Trustor, the giving of notice of default and notice of sale, and
other facts affecting the regularity or validity of such sale or sales, shall be
conclusive proof of the truth of such facts and matters, and any such deed or
deeds shall be conclusive against all Persons as to such facts and matters
recited therein.  A sale of less than all of the Property or any defective or
irregular sale under this Deed of Trust shall not exhaust, impair or otherwise
affect the power of sale contained in this Deed of Trust, and subsequent sales
of the Property may be made under this Deed of Trust until all Obligations have
been satisfied or until the entire Property has been sold without defect or
irregularity.  If Beneficiary elects to cause the Property to be sold under the
power of sale contained in this Deed of Trust, Beneficiary shall deposit with
the Trustee this Deed of Trust, the Note, and such receipts and evidence of such
other Obligations as Trustee may reasonably require.
 
4.5           Application of Sale Proceeds.   Trustee shall apply the proceeds
of the sale or sales conducted by Trustee in the following order of
priority:  (a) first, to payment of all expenses of such sale or sales and all
costs, expenses, fees, and liabilities of Trustee and this trust, including
attorneys’ fees, costs of a trustee’s sale guaranty, costs of other evidence of
title, and Trustee’s fees in connection with such sale or sales; (b) second, to
all amounts advanced by Trustee or Beneficiary under any of the terms of this
Deed of Trust which have not then been repaid, together with interest thereon at
the rate applicable to principal under the Note or, with respect to Trustee, the
maximum rate permitted by law to be charged by Trustee; (c) third, to the
payment of all other Obligations in such order and amounts as Beneficiary
determines; and (d) the remainder, if any, to the Trustor.

 
13

--------------------------------------------------------------------------------

 

4.6           Appointment of a Receiver.   Beneficiary shall have the absolute
and unconditional right to apply to any court having jurisdiction and obtain the
appointment of a receiver or receivers of the Property, and Trustor irrevocably
and unconditionally consents to such appointment and agrees that Beneficiary
shall have the right to obtain such appointment (a) without notice to Trustor or
any other Person; (b) without regard to the value of the Property or any other
collateral securing the Obligations; and (c) without acceleration of the
Obligations or commencement of foreclosure proceedings under this Deed of
Trust.  Any such receiver or receivers shall have the usual powers and duties of
receivers in similar cases and all powers and duties necessary or appropriate to
exercise the rights of Beneficiary as provided in this Deed of Trust.
 
4.7           Protection of Beneficiary’s Security.   Beneficiary or Trustee,
without obligation to do so and without notice to or demand on Trustor, and
without releasing Trustor from any of its Obligations or waiving Beneficiary’s
rights under the Deed of Trust, shall have the right to perform any Obligation
which Trustor has breached in such manner, at such time, and to such extent as
Beneficiary or Trustee determines to be necessary or appropriate to preserve,
protect, maintain and defend the Property and Beneficiary’s lien thereon.
 
4.8           Assembly of Property.   Upon Beneficiary’s request, Trustor shall
assemble and make available to Beneficiary at the location of the Land all
Property which has been removed from or which is not located on the Land.
 
4.9           [Intentionally Omitted]
 
4.10         Rescission of Notice of Default.   Prior to the conduct of any sale
under the power of sale contained in this Deed of Trust, Beneficiary, at its
option, shall have the right to rescind any notice of default and election to
sell the Property by delivering to Trustee a written notice of rescission
executed by Beneficiary which, when recorded, shall cancel the foreclosure
proceedings which have been commenced by the recordation of such notice of
default and election to sell.  Beneficiary’s rescission of any notice of default
and election to sell pursuant to this Section or under applicable law shall not
constitute or be construed as a waiver of any Event of Default or impair,
prejudice or otherwise affect (a) Beneficiary’s right to record a new notice of
default and election to sell the Property based on the same or any other Event
of Default; or (b) Beneficiary’s rights and remedies in connection with the
Obligations.
 
ARTICLE 5

 
WARRANTIES AND REPRESENTATIONS
 
5.1           Warranties and Representations.   As a material inducement to
Beneficiary in accepting this Deed of Trust as collateral for Trustor’s
Obligations to Beneficiary, Trustor warrants and represents to the Beneficiary
as follows:
 
(a)           Corporate Existence.   If Trustor is a corporation, Trustor is
duly organized, validly existing and in good standing under the laws of the
state of its incorporation, and Trustor is qualified to do business and is in
good standing under the laws of the state in which the Property is located.

 
14

--------------------------------------------------------------------------------

 

(b)           Authority.   Trustor has the full power and authority to carry on
its business and to enter into and perform all of its obligations under this
Deed of Trust, and when executed by the Persons signing this Deed of Trust on
behalf of Trustor, shall constitute legal, valid and binding obligations of
Trustor enforceable in accordance with their respective terms.  The Persons
executing this Deed of Trust on behalf of Trustor are duly authorized to execute
the Note, any Additional Notes and all other documents required by Beneficiary
in connection with the this Deed of Trust on behalf of Trustor.  No consent of
any other Person and no consent, approval, authorization or other action by or
filing with any Governmental Authorities is required in connection with the
execution, delivery and performance of Trustor’s obligations under this Deed of
Trust.
 
5.2           [Intentionally Omitted]
 
ARTICLE 6

 
MISCELLANEOUS
 
6.1           Beneficiary Statement; Certain Charges.   With respect to (a) any
statement, accounting, or similar information requested by Trustor or any other
Person pursuant to California Civil Code Section 2943 or 2954 or any other
provision of applicable law; or (b) any other document furnished to Trustor or
any other Person by Beneficiary at Trustor’s request, Beneficiary shall have the
right to charge the maximum amount then permitted by law or, if there is no such
maximum, $250 for providing such statement, accounting, or other
information.  Trustor shall pay Beneficiary a reasonable charge for any other
service rendered by Beneficiary in connection with the Obligations or the
Property, including the issuance of a request for full or partial reconveyance
of this Deed of Trust, transmitting proceeds to an escrow holder and changing
Beneficiary’s records relating to the Obligations.
 
6.2           Reconveyance.
 
(a)           Upon (i) Beneficiary’s written request stating that all
Obligations secured by this Deed of Trust have been paid or performed in full;
(ii) surrender to Trustee of this Deed of Trust, the Note and all other
documents evidencing the indebtedness secured by this Deed of Trust; and
(iii) payment of Trustee’s fees and expenses of this trust, Trustee shall
reconvey the Property then held under this Deed of Trust without warranty of any
kind.  The recitals in the reconveyance of any matters or facts shall be
conclusive proof of their truthfulness.  The grantee in such reconveyance may be
described as the “person or persons legally entitled thereto”.  Such
reconveyance shall operate as a reassignment of the Rents and Profits assigned
to Beneficiary under this Deed of Trust. Trustee shall deliver this Deed of
Trust and the Note after full reconveyance to the Person or Persons legally
entitled thereto.
 
(b)           [Intentionally Omitted].

 
15

--------------------------------------------------------------------------------

 

6.3           Substitution of Trustee.   Beneficiary, at its option, shall have
the right from time to time to appoint a successor trustee to any trustee
appointed under this Deed of Trust by Beneficiary’s execution and
acknowledgement of a written instrument which is recorded in the office of the
recorder of each county in which the Property is located.  The recordation of
such an instrument in accordance with this Section shall constitute conclusive
proof of the proper substitution of a successor trustee under this Deed of
Trust.  Upon recordation of such an instrument, the successor trustee shall
succeed to all the title, power and duties granted to the Trustee under this
Deed of Trust and by applicable law without conveyance of the Property.  Such
instrument shall contain the name of the original Beneficiary, Trustee and
Trustor named in this Deed of Trust, the book and page or other recording
information for this Deed of Trust, and the name and address of the successor
trustee.  If a notice of default has been recorded prior to the recordation of a
substitution of trustee, the power of substitution shall not be exercised by
Beneficiary until the costs, fees and expenses of the acting trustee have been
paid in full and the acting trustee has endorsed acknowledgement of receipt of
such amounts on the instrument substituting the successor trustee.  Without
limiting the terms of this Section, Beneficiary shall have the right from time
to time to substitute a successor to any trustee appointed under this Deed of
Trust in accordance with any statutory or other procedure allowed by law for
such substitution.
 
6.4           Execution of Instruments by Beneficiary and Trustee.   Without
notice to or affecting the liability of Trustor or any other Person for the
payment or performance of the Obligations, without affecting the lien or
priority of this Deed of Trust or Beneficiary’s rights and remedies under the
Deed of Trust, and without liability to Trustor or any other Person, Beneficiary
and Trustee (if Trustee is so requested in writing by Beneficiary) shall have
the right, at any time and from time to time, to do any one or more of the
following:  (a) reconvey any part of the Property; (b) consent in writing to the
making of any map or plat relating to the Property; (c) join in or consent to
the granting of any Easement affecting the Property; and (d) execute any
extension agreement relating to any or all of the Obligations, any document
subordinating the lien of this Deed of Trust to any other Lien or document, or
any other document relating to the Property, Obligations, or Deed of Trust.
 
6.5           Trust Irrevocable; Acceptance by Trustee.   The trust created by
this Deed of Trust is irrevocable by Trustor.  Trustee accepts this trust when
this Deed of Trust, duly executed and acknowledged, is recorded in the county in
which the Property is located as provided by law.  Trustee is not obligated to
notify any party of a pending sale under any other deed of trust or of any
action or proceeding in which Trustor, Beneficiary or the Trustee shall be a
party unless brought by the Trustee.
 
6.6           [Intentionally Omitted]
 
6.7           [ Intentionally Omitted]
 
6.8           [Intentionally Omitted].
 
6.9           Beneficiary’s Agreement to Subordinate.   Beneficiary agrees to
subordinate the lien of this Deed of Trust to any bank or other institutional
financing for the Trustor’ operations obtained by the Trustor or to loans made
to Trustor by Haig Bagerdjian which are to be secured by the Trustor’s real
property.

 
16

--------------------------------------------------------------------------------

 

6.10         Taxes Imposed on Beneficiary.   If, after the date of this Deed of
Trust, any Governmental Requirements are enacted for the purpose of taxing any
lien on the Property or changing in any way the laws for the taxation of deeds
of trust or debts secured by deeds of trust, so as to impose on Beneficiary
payment of all or part of any Taxes assessed against the Property, then prior to
the due date of such Taxes, Trustor shall pay all such Taxes and agree to pay
such Taxes when levied or assessed against the Property or Beneficiary;
provided, however, that if such payment or agreement by Trustor shall not be
permitted by law, Beneficiary, at its option, shall have the right to declare
any or all of the Obligations to be immediately due and payable upon notice to
Trustor.  Nothing contained in this Section shall be deemed to require Trustor
to pay any franchise, estate, inheritance, income or similar tax imposed on
Beneficiary.
 
6.11         [Intentionally Omitted]
 
6.12         Defense of Actions and Protection of Security by
Beneficiary.   Whether or not an Event of Default has occurred, Beneficiary and
Trustee shall each have the right, but not the obligation, at their own expense,
to appear in and defend any action or proceeding, whether commenced by or
against Trustor, any of the Guarantors, or any other Person, which affects or
which Beneficiary or Trustee reasonably determines is likely to materially
adversely affect any or all of the following:  (a) the Property; (b) the
Insurance Claims, Condemnation Claims, or Property Claims; (c) Beneficiary’s or
Trustor’s respective rights and obligations under the Note or this Deed of
Trust; or (d) the Obligations.  Beneficiary and Trustee shall each have the
right, but not the obligation, to commence and prosecute any action or
proceeding which Beneficiary or Trustee determines to be reasonably necessary or
appropriate to do any or all of the following:  (i) prevent any damage,
destruction, or injury to the Property; (ii) enforce or recover upon the
Insurance Claims, Condemnation Claims, or Property Claims or collect the
Insurance Proceeds, Condemnation Proceeds, or Property Proceeds pursuant to this
Deed of Trust; (iii) preserve, protect, maintain, and defend the Property and
Beneficiary’s lien thereon; or (iv) enforce or exercise any right, remedy or
power available to or conferred on Beneficiary or Trustee under the This Deed of
Trust or applicable law.  Beneficiary and Trustee shall each have the right to
discontinue, suspend or dismiss any such action or proceeding which has been
commenced by Beneficiary or Trustee at any time.
 
6.13         [Intentionally Omitted]
 
6.14         Payment of Advances by Trustor.   All Reimbursable Costs and all
other costs, fees, expenses and liabilities incurred or paid by Beneficiary
under any other provision of the This Deed of Trust or under applicable law in
connection with the Obligations or the Property (a) shall be payable by Trustor
to Beneficiary on Beneficiary’s demand; (b) shall constitute additional
indebtedness of Trustor to Beneficiary; (c) shall be secured by this Deed of
Trust; and (d) shall bear interest from the date of expenditure at the rate of
interest applicable to principal under the Note.  All Reimbursable Costs and all
other costs, fees, expenses and liabilities incurred or paid by Trustee under
this Deed of Trust or under applicable law in connection with this Deed of Trust
shall be payable by Trustor to Trustee on Trustee’s demand and shall bear
interest at the maximum rate permitted to be charged by Trustee under applicable
law.  Nothing contained in this Deed of Trust shall be deemed to obligate
Beneficiary or Trustee (i) to incur any costs, fees, expenses, or liabilities;
(ii) to make any appearances in or defend any action or proceeding; or (iii) to
commence or prosecute any action or proceeding relating to any matter.

 
17

--------------------------------------------------------------------------------

 

6.15         No Third Party Beneficiaries.   This Deed of Trust is entered into
for the sole protection and benefit of Beneficiary and Trustor and their
respective permitted successors and assigns.  No other Person shall have any
rights or causes of action under this Deed of Trust.
 
6.16         Notices.   All notices and demands by Beneficiary to Trustor under
this Deed of Trust shall be in writing and shall be effective on the earlier of
personal delivery to Trustor or two (2) days after deposit in first-class or
certified United States mail, postage prepaid, addressed to Trustor at the
address set forth in this Deed of Trust, except that service of any notice of
default or notice of sale provided or required by law shall, if mailed, be
deemed effective on the date of mailing.  All notices and demands by Trustor to
Beneficiary under this Deed of Trust shall be in writing and shall be effective
on actual receipt by Beneficiary at Beneficiary’s address set forth in this Deed
of Trust; provided, however, that nonreceipt of any such notice or demand by
Beneficiary as a result of Beneficiary’s refusal to accept delivery or
Beneficiary’s failure to notify Trustor of Beneficiary’s change of address shall
be deemed receipt by Beneficiary.  Trustor’s and Beneficiary’s respective
addresses set forth in this Deed of Trust may be changed by written notice given
to the other party in accordance with this Section.  If Trustor consists of more
than one Person, service of any notice or demand on any one of such Persons by
Beneficiary shall be effective service on Trustor for all purposes.
 
6.17         Performance of Covenants.   Trustor shall perform and comply with
all of its obligations under this Deed of Trust at Trustor’s sole cost and
expense.
 
6.18         Severability.   If any provision of the Note, any Additional Notes
or this Deed of Trust shall be held by any court of competent jurisdiction to be
unlawful, voidable, void, or unenforceable for any reason, such provision shall
be deemed to be severable from and shall in no way affect the validity or
enforceability of the remaining provisions of the Note, any Additional Notes or
this Deed of Trust.
 
6.19         Interpretation.   Whenever the context of the Note, any Additional
Notes or this Deed of Trust reasonably requires, all words used in the singular
shall be deemed to have been used in the plural, and the neuter gender shall be
deemed to include the masculine and feminine gender, and vice versa.  For
purposes of this Deed of Trust, all references to the Property or Improvements
shall be deemed to refer to all or any part of the Property or Improvements,
respectively.  The headings to sections of this Deed of Trust are for convenient
reference only, and they do not in any way define or limit any of the terms of
this Deed of Trust and shall not be used in interpreting this Deed of
Trust.  For purposes of this Deed of Trust, the term “including” shall be deemed
to mean “including without limitation,” and the term “document” shall include
all written contracts, commitments, restrictions, agreements, mortgages, and
instruments.
 
6.20         Time of the Essence.   Time is of the essence in the performance of
each provision of the Note, any Additional Notes or this Deed of Trust by
Trustor.
 
6.21         Amendments.   The Note and this Deed of Trust may be modified only
by written agreement signed by Beneficiary and Trustor.

 
18

--------------------------------------------------------------------------------

 

6.22         Entire Agreement.   The Note, the Security Agreement and this Deed
of Trust contain the entire agreement concerning the subject matter of the
Obligations and supersede all prior and contemporaneous negotiations,
agreements, statements, understandings, terms, conditions, representations and
warranties, whether oral or written, between Beneficiary and Trustor concerning
the Obligations.
 
6.23         No Waiver by Beneficiary.  No waiver by Beneficiary of any of its
rights or remedies in connection with the Obligations or of any of the terms or
conditions of the Note, Additional Notes or this Deed of Trust shall be
effective unless such waiver is in writing and signed by Beneficiary.  Without
limiting the generality of this Section, (a) no delay or omission by Beneficiary
in exercising any of its rights or remedies in connection with the Obligations
shall constitute or be construed as a waiver of such rights or remedies; (b) no
waiver by Beneficiary of any default by Trustor under the Note, Additional Notes
or this Deed of Trust  or consent by Beneficiary to any act or omission by
Trustor shall constitute or be construed as a waiver of or consent to any other
or subsequent default, act or omission by Trustor; (c) no acceptance by
Beneficiary of any late payment or late or defective performance of any of the
Obligations by Trustor shall constitute a waiver by Beneficiary of the right to
require prompt payment and performance strictly in accordance with the Note,
Additional Notes or this Deed of Trust with respect to any other payment or
performance of any of the Obligations; (d) no acceptance by Beneficiary of any
payment or performance following any notice of default which has been given or
recorded by Beneficiary shall constitute a waiver of Beneficiary’s right to
proceed with the exercise of its remedies with respect to any Obligations which
have not been paid or performed in full; (e) no acceptance by Beneficiary of any
partial payment or performance shall constitute a waiver by Beneficiary of any
of its rights or remedies relating to any Obligations which have not been paid
or performed in full; and (f) no application of Rents and Profits, Insurance
Proceeds, Condemnation Proceeds or Property Proceeds to any of the Obligations
shall constitute or be construed as a waiver by Beneficiary or cure of any Event
of Default or impair, prejudice, invalidate or otherwise affect any action by
Beneficiary or Trustee in response to such default.
 
6.24         Waivers by Trustor.   Trustor waives presentment, demand for
payment, protest, notice of demand, dishonor, protest and non-payment, and all
other notices and demands in connection with the delivery, acceptance,
performance, default under, and enforcement of the Deed of Trust.  Trustor
waives the right to assert any statute of limitations as a defense to the
enforcement of any or all of the Note, Additional Notes or this Deed of Trust to
the fullest extent permitted by law.
 
6.25         Waiver of Marshalling.   Trustor and all Persons holding a Lien
affecting the Property who have actual or constructive notice of this Deed of
Trust waive (a) all rights to require marshalling of assets or liens in the
event of Beneficiary’s exercise of any of its rights and remedies under this
Deed or Trust, including any judicial or nonjudicial foreclosure sale of the
Property; (b) all rights to require Beneficiary to exhaust its rights and
remedies against any other collateral securing any or all of the Obligations
before pursuing its rights and remedies under this Deed of Trust; and (c) all
rights to require Beneficiary to exercise any other right or power or to pursue
any other remedy which Beneficiary may have under any document or applicable law
before pursuing its rights and remedies under this Deed of Trust.

 
19

--------------------------------------------------------------------------------

 

6.26         Waiver of Subrogation.   Trustor waives all rights to recover
against Beneficiary for any loss or damage incurred by Trustor from any cause
which is insured under any of the Insurance Policies, except that the foregoing
waiver of subrogation shall not be effective with respect to any Insurance
Policy if the coverage under such policy would be materially reduced or impaired
as a result of such waiver.  Trustor shall use its best efforts to obtain
Insurance Policies which permit the waiver of subrogation contained in this
Section.
 
6.27         Cumulative Remedies.   No right or remedy of Beneficiary or Trustee
under this Deed of Trust or the Note, or any Additional Notes shall be exclusive
of any other right or remedy to which Beneficiary or Trustee may be
entitled.  Beneficiary’s rights and remedies under the Note, Additional Notes or
this Deed of Trust are cumulative and in addition to all other rights and
remedies which Beneficiary may have under any other document with Trustor and
under applicable law.  Beneficiary shall have the right to exercise any one or
more of its rights and remedies in connection with the Obligations at
Beneficiary’s option and in its sole and absolute discretion, without notice to
Trustor or any other Person (except as otherwise expressly required by law or
under the Note, Additional Notes or this Deed of Trust), and in such order as
Beneficiary may determine in its sole and absolute discretion.  If Beneficiary
holds any collateral in addition to the Property for any of the Obligations,
Beneficiary, at its option, shall have the right to pursue its rights or
remedies with respect to such other collateral either before, contemporaneously
with, or after Beneficiary’s exercise of its rights or remedies with respect to
the Property.  Upon the occurrence of an Event of Default, Beneficiary, at its
option, shall have the right to offset against any debt or monies due from
Beneficiary to Trustor against all or part of the Obligations.
 
6.28         [Intentionally Omitted]
 
6.29         Applicable Law; Jurisdiction.   The  Deed of Trust shall be
governed by and construed in accordance with the laws of the State of
California.  Trustor consents to personal jurisdiction over Trustor by the
courts of the State of California and agrees that service of process on Trustor
may be effected by certified or registered mail, return receipt requested,
directed to Trustor at its address shown in this Deed of Trust.
 
6.30         Successors.   Subject to the restrictions contained in this Deed of
Trust shall be binding upon and inure to the benefit of Beneficiary and Trustor
and their respective permitted successors and assigns.
 
6.31         Power of Attorney.   Trustor irrevocably appoints Beneficiary, with
full power of substitution, as Trustor’s attorney-in-fact, coupled with an
interest, with full power, in Beneficiary’s own name or in the name of Trustor
(a) to take any or all of the actions specified in Article 4 above with respect
to the Property; and (b) to sign and record notices of completion, notices of
cessation of labor, and any other similar notice or document which Beneficiary
reasonably determines to be necessary or appropriate to protect its interests in
connection with the Obligations.  Beneficiary shall have the right to exercise
the power of attorney granted in this Section directly or to delegate all or
part of such power to one or more agents of Beneficiary.  Nothing contained in
this Deed of Trust shall be construed to obligate Beneficiary to act on behalf
of Trustor as attorney-in-fact.
 
6.32         No Merger.   There shall be no merger of any estate in the Property
which Trustor acquires after the date of this Deed of Trust with all or any
portion of the estate in the Property which Trustor holds as of the date of this
Deed of Trust, unless Beneficiary shall expressly agree otherwise in writing.

 
20

--------------------------------------------------------------------------------

 

6.33         Request for Notices.   Trustor hereby requests that a copy of any
notice of default and notice of sale as may be required by law be mailed to
Trustor at its address stated above.
 
ARTICLE 7

 
UNIFORM COMMERCIAL CODE SECURITY AGREEMENT
 
7.1           Uniform Commercial Code Security Agreement.  Article 7 of this
Deed of Trust constitutes a security agreement pursuant to the California
Uniform Commercial Code (the “Code”).  To secure payment and performance of the
Obligations, Trustor grants Beneficiary a security interest in all now owned and
hereafter acquired personal property of Trustor obtained for or in connection
with the design, planning, construction, development, use, operation,
maintenance, or marketing and sale of the Property (collectively, the
“Collateral”), including the following:  (a) all fixtures, machinery, machines,
motor vehicles, tools, parts, equipment, pumps, engines, motors, boilers,
incinerators, building materials, inventory, supplies, goods, systems for the
supply or distribution of heat, air conditioning, electricity, gas, water, air
or light, elevators and related machinery and equipment, fire prevention and
extinguishing equipment, security and access control equipment, plumbing,
showers, bath tubs, water heaters, toilets, sinks, stoves, ranges,
refrigerators, dishwashers, disposals, laundry equipment, wall, window and floor
coverings, partitions, doors, windows, hardware, waste and rubbish removal
equipment, recreational equipment, signs, furniture, furnishings, appliances,
telephone equipment, computer systems, office equipment and supplies, plants,
carpets, rugs, sculptures, art work, mirrors, tables, lamps, beds, television
sets, light fixtures, chandeliers, desks, cabinets, bookcases, chairs, sofas,
benches, and janitorial and maintenance equipment and supplies, and all
substitutions, accessories, accessions, replacements, improvements, and
additions to any or all of the foregoing; (b) all deposits, advance payments,
security deposits, and rental payments made by or on behalf of Trustor to others
in connection with the Property and relating to any or all of the following:
(i) management or operational services; (ii) marketing services;
(iii) architectural, engineering, or design services; (iv) utility services;
(v) cleaning, maintenance, security, or repair services; (vi) rubbish or refuse
removal services; (vii) sewer services; (viii) rental of furnishings, fixtures
or equipment; (ix) parking; or (x) any service similar to any or all of the
foregoing; (c) all reports, appraisals, drawings, plans, blueprints, studies,
specifications, certificates of occupancy, building permits, grading permits,
and surveys relating to all or part of the Property, and all amendments,
modifications, supplements, general conditions and addenda thereto; (d) all
trade names, trademarks, trade styles, service marks, logos, letterheads,
advertising symbols, goodwill, telephone numbers, advertising rights, negatives,
prints, brochures, flyers, pamphlets and other media items used or intended to
be used in connection with the Property; (e) all warranties and guaranties,
whether written or oral, from any third Person which directly or indirectly
relate to all or part of the Property or personal property described in parts
(a) through (d) of this Section 7.1; (f) all legal and equitable claims, causes
of action, and rights against architects, engineers, designers, contractors,
subcontractors, suppliers, materialmen and any other Persons supplying labor,
services, materials or equipment, directly or indirectly, in connection with the
design, planning, construction, development, use, operation, maintenance, or
marketing of all or part of the Property; (g) all real property tax refund
claims, general intangibles, accounts, deposit accounts, documents, instruments,
chattel paper, and accounts receivable relating to the design, planning,
construction, development, use, operation, maintenance or marketing of all or
part of the Property, including any right to payment for goods sold or leased or
to be sold or leased or for services rendered or to be rendered, however
evidenced, including purchase orders, negotiable documents, notes, drafts,
acceptances, claims, instruments, insurance policies, and all other forms of
obligations and receivables; (h) all contracts and agreements for the sale of
all or any portion of the Property and all deposits, advance payments, or other
things of value given by buyers on account of purchase, and (i) all products and
proceeds of any or all of the foregoing personal property, including all money,
deposit accounts, accounts, chattel paper, documents, notes, drafts,
instruments, insurance proceeds, and all other tangible and intangible property
resulting from the sale, lease, or other disposition of any or all of the
foregoing personal property whether in the hands of Trustor, an escrow company
or other third party.

 
21

--------------------------------------------------------------------------------

 

7.2           Filing.  Trustor agrees that Beneficiary may file this Deed of
Trust, or a reproduction thereof, in the real estate records or other
appropriate index, as a financing statement for any of the items of Collateral
specified in Section 7.1 above which is or may be part of the Property.  Any
reproduction of this Deed of Trust or of any other security agreement or
financing statement shall be sufficient as a financing statement.  Trustor
agrees to execute and deliver to Beneficiary, upon Beneficiary’s request, any
financing statements, as well as extensions, renewals and amendments thereof,
and reproductions to this Deed of Trust in such form as Beneficiary may require
to perfect a security interest with respect to all or part of the
Collateral.  Trustor shall pay all costs of filing of such financing statements
and any extensions, renewals, amendments and releases thereof, and shall pay all
costs and expenses of any record searches for financing statements Beneficiary
may reasonably require.
 
7.3           Additional Covenants of Trustor.  Trustor, at its sole cost and
expense, (a) shall give Beneficiary at least thirty (30) days prior written
notice of any change in Trustor’s principal place of business and the
acquisition or use of a trade name or style by Trustor; (b) shall promptly
notify Beneficiary in writing of any claim, lien, security interest, right,
encumbrance or any other occurrence which may be adverse to Beneficiary’s
security interest in the Collateral; (c) shall defend the Collateral from all
claims, liens, security interests, rights, encumbrances and other matters which
are adverse to Beneficiary’s security interest in the Collateral; (d) shall
promptly pay all costs and expenses relating to the purchase, ownership, or use
of the Collateral, including all liens, taxes, assessments and charges of
Governmental Authorities levied, assessed or imposed on all or part of the
Collateral; (e) except for matters in the ordinary course of Trustor’s
business, shall not sell, transfer, pledge, hypothecate, lease or otherwise
dispose of or abandon all or part of the Collateral without Beneficiary’s prior
written consent,; (f) except for matters in the ordinary course of Trustor’s
business, shall not remove any of the Collateral which consists of tangible
personal property from its location on the Property without Beneficiary’s prior
written consent; (g) shall, upon Beneficiary’s request, give notice, in form and
substance acceptable to Beneficiary, to any or all account debtors designated by
Beneficiary of Trustor’s grant of a security interest in any Collateral which
consists of accounts, contract rights, instruments, documents, or general
intangibles (referred to collectively as the “Accounts” and individually as an
“Account”); (h) following the occurrence of any Event of Default, shall not
compromise, settle, adjust, or grant any discount, credit, or allowance to any
Account debtor without Beneficiary’s prior written consent; (i) shall undertake
any and all other acts necessary or appropriate to maintain, preserve and
protect the Collateral and Beneficiary’s security interest therein, including
any actions requested by Beneficiary; and (j) shall execute and deliver to
Beneficiary such other documents as Beneficiary may request in order to
evidence, effectuate, perfect, maintain, preserve or protect Beneficiary’s
security interest in the Collateral, including financing statements,
continuation financing statements, financing statement amendments, security
agreements, and assignments.  If Trustor fails to execute and deliver to
Beneficiary any document requested by Beneficiary pursuant Section 7.3(j) within
ten (10) days after such request, then Trustor irrevocably appoints Beneficiary,
with full power of substitution, as Trustor’s attorney-in-fact, coupled with an
interest, with full power, in its own name or in the name of Trustor, to execute
such document on behalf of Trustor.  Nothing contained in this Article 7 shall
be construed to obligate Beneficiary to act on behalf of Trustor as
attorney-in-fact.

 
22

--------------------------------------------------------------------------------

 

7.4           Rights and Additional Remedies of Beneficiary under Uniform
Commercial Code.  Without limiting Article 4 above, upon the occurrence of an
Event of Default, Beneficiary shall have the following additional rights and
remedies with respect to the Collateral: (a) Beneficiary shall have all the
rights and remedies of a secured party under the Code and under any other
applicable law, and, at Beneficiary’s option, shall also have the right to
invoke any or all of the remedies provided in Article 4 of this Deed of Trust
with respect to the Collateral, and in exercising any of such remedies,
Beneficiary may proceed against the items of real property and any items of
Collateral separately or together and in any order whatsoever, without in any
way affecting the availability of Beneficiary’s remedies under the Code or of
the remedies provided in Article 4 of this Deed of Trust; (b) Beneficiary, at
its option, shall have the right (i) to direct any or all Account Debtors to
make payment directly to Beneficiary; (ii) to demand, collect, receive and give
receipts for any and all money and other property due or to become due in
connection with all or part of the Collateral, including any of the Accounts;
(iii) to take possession of and endorse and collect any or all notes, checks,
drafts, money orders, or other instruments of payment relating to all or part of
the Collateral or proceeds of the Collateral, including any of the Accounts; and
(iv) to file any claim and take any other action which Beneficiary determines to
be appropriate for the purpose of collecting any or all of the Accounts and to
compromise, adjust or settle Accounts for less than face value thereof, and to
execute all releases and other documents in connection therewith; provided,
however, that Beneficiary shall not be obligated in any manner to make any
demand for or to make any inquiry as to the nature or sufficiency of any payment
received by it, or to present or file any claim or take any action to collect or
enforce the payment of any or all of the Accounts; (c) should Beneficiary seek
to take possession of any or all of the Collateral by court process, Trustor
irrevocably and unconditionally agrees that a receiver may be appointed by a
court for such purpose without regard to the adequacy of the security for the
Obligations; and (d) Trustor irrevocably appoints Beneficiary, with full power
of substitution, as Trustor’s attorney-in-fact, coupled with an interest, with
full power, in its own name or in the name of Trustor to take any or all of the
actions described Section 7.4(b) after the occurrence of an Event of
Default.  Beneficiary, at its option, and whether or not an Event of Default
exists, shall at all times have the right (a) to take such actions as
Beneficiary determines to be necessary or appropriate to maintain, preserve and
protect the Collateral and Beneficiary’s security interest therein; and (b) to
give notice to any Account debtor containing such information and instructions
concerning the existence of Beneficiary’s security interest and rights in the
Collateral under this Deed of Trust as Beneficiary determines to be necessary or
appropriate to protect its interest.

 
23

--------------------------------------------------------------------------------

 

7.5           Fixtures.  The Collateral in which Beneficiary has a security
interest under this Article 7 includes goods that are or may become Fixtures on
the Property.  This Deed of Trust constitutes a fixture filing pursuant to the
terms of Sections 9313 and 9402 of the Code that shall be recorded in the real
estate records of the county in which the Property is located.  In that regard,
the following information is provided:
 
Name of Debtor:
POINT.360, a California corporation
   
Address of Debtor:
2777 North Ontario Street
Burbank, California 91504
   
Name of Secured Party:
TROYGOULD PC, a California professional corporation
   
Address of Secured Party:
1801 Century Park East
Suite 1600
Los Angeles, CA 90067

 
7.6           Indemnification.  Trustor shall indemnify, defend and hold
Beneficiary harmless from any and all claims, demands (including demands by any
governmental agency), liabilities, costs, expenses, penalties, damages, losses
and liens, including without limitation reasonable attorneys’ fees
(collectively, “Indemnified Claims”), arising out of or with respect to (i)
Hazardous Material on or under the Property, or migrating to or from the
Property or released on or under the Property subsequent to the date hereof, and
(ii) any clean-up required by law or court order or order of any governmental
authority having jurisdiction over the Property, of any and all Hazardous
Material which might remain or subsequently be placed on or under the
Property.  Without limiting the generality of the foregoing, but subject to the
exclusions described in Paragraph (b) below, Indemnified Claims shall include
liabilities and costs arising out of the existence, migration, encapsulation,
removal or non-removal of:  asbestos-containing materials, lead paint, or other
Hazardous Material located on the Property or on adjacent or nearby property,
whether discovered before or after the date hereof, and including matters
discovered during construction by Trustor or Trustor’s successors in interest or
assignees; claims by any governmental or quasi-governmental divisions or
agencies related to Hazardous Material located on the Property; and claims
arising out of contaminated groundwater, whether located on the Property or
off-site.  The indemnity provided for herein shall survive the full payment of
the Obligations and the reconveyance of this Deed of Trust.
 
[Signatures Continued on Next Page]

 
24

--------------------------------------------------------------------------------

 
 

 
TRUSTOR:
     
POINT.360, a California corporation
     
By:
     
Name: Alan R. Steel
   
Title: Executive Vice-President


 
25

--------------------------------------------------------------------------------

 
 
STATE OF CALIFORNIA
)
 
) ss
COUNTY OF LOS ANGELES 
)



On _________________________, before me,_________________________________ a
Notary Public, personally appeared
______________________________________________ who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies) and that by his/her/their signature(s) on
the instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.


Signature
         
Print Name:  
   


 
26

--------------------------------------------------------------------------------

 

REQUEST FOR FULL RECONVEYANCE
 
(To be used only when the Note and all other indebtedness
secured by this Deed of Trust have been paid in full)
 
TO:  _________________________, TRUSTEE
 
The undersigned is the legal owner and holder of all indebtedness secured by
this Deed of Trust.   All sums secured by this Deed of Trust have been fully
paid and satisfied, and you are hereby requested and directed, on payment to you
of all sums owing to you under the terms of this Deed of Trust, to cancel all
evidences of indebtedness delivered to you and secured by this Deed of Trust and
to reconvey, without warranty, the estate now held by you hereunder to the
parties designated by the terms of this Deed of Trust.
 
MAIL RECONVEYANCE TO:
 

               
By:
             
Title:
             
Dated:  
 


 
 

--------------------------------------------------------------------------------

 

DEED OF TRUST
 
EXHIBIT “A”
 
LEGAL DESCRIPTION


The Parcels of land referred to herein is situated in the State of California,
County of Los Angeles, and is described as follows:
 
In the City of Burbank, the following two Parcels:
 
PARCEL 1
 
LOTS 185, 187, 189, 191 AND THE NORTH ONE-HALF OF LOT 193 OF TRACT 7383, IN THE
CITY OF BURBNK, AS PER MAP RECORDED IN BOOK 84, PAGES 20 AND 21 OF MAPS, IN THE
OFFICE OF THE COUNTY RECORDED OR SAID COUNTY.
 
PARCEL 2
 
THE NORTHWESTERLY 28.71 FEET OF LOT 39 OF TRACT 8273, IN THE CITY OF BURBANK,
COUNT OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 91, PAGE
45 OF MAPS, IN THE OFFICE OF THE COUNTY RECORDED OF SAID COUNTY.
 
APN 2477-015-045
          2477-016-010
 
In the City of Los Angeles, the following two Parcels:
 
PARCEL 1:
 
THE SOUTH 70 FEET OF THE EAST 135 FEET OF LOT1, IN BLOCK 18 OF COLEGROVE, IN THE
CITY OF LOS ANGELES, COUNT OF LOS ANGELES, STGATE OF CALIFORNIA, AS PER MAP
RECORDED IN BOOK 53 PAGE 10 OF MISCELLANEOUS RECORDS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY.
 
PARCEL 2:
 
THE NORTH 55 FEET OF ETHE EAST 135 FEET OF LOT 2, IN BLOCK 18 OF COLEGROVE, IN
THE CITY OF LOS ANGELES, COUNT OF LOS ANGELES, STGATE OF CALIFORNIA, AS PER MAP
RECORDED IN BOOK 53 PAGE 10 OF MISCELLANEOUS RECORDS, IN THE OFFICE OF THE
COUNTY RECORDER OF SAID COUNTY.
 
APN: 5533-07-033, 002

 
A

--------------------------------------------------------------------------------

 